Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 and 4/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arditty et al. (US 2015/0147366; published May 28, 2015) in view of Sasaki et al. (US 2011/0034723; published February 10, 2011).
Applicant’s Invention
Applicant claims a w/o emulsion comprising a) dibutyl lauroyl glutamide, b) dibutyl ethylhexanoyl, c) organically modified clay mineral, d) polyether-modified silicone, e) silicone oil and f) ester oil.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1-5, 7 and 10-13 of the instant application, Arditty et al. teaches cosmetic compositions for skin and lips comprising medium, oil, and hydrophobic silica particles (abstract).  The compositions comprise at least one polar oil selected from e) silicone oil which ranges from 5-60% of the composition [0129-131; 0172; 0190; limitation of claims 5 and 11].  The compositions also comprise f) ester oil ranging from 5-40% of the composition [0164; limitation of claim 2].  Preferably the formulations include lipophilic clays such as c) Benton 38V in amounts ranging from 0.5-10% of the composition [0572-573].  The formulations include lipophilic gelling agents a) lauroylglutamic acid dibutylamide and b) dibutyl ethylhexanoyl glutamide as a mixture in amounts of 0.1-10% of the fatty phase [0593-597; 0716].
With respect to claims 8 and 9, Arditty et al. teach the formulations are used for liquid lip compositions which can constitute a balm and glosses [0002-0005].  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Arditty et al. teaches various silicone are used in the formulations including polydimethylsiloxanes with pendant alkoxy groups, such as Abil Wax 9802 [0176].  Arditty et al. is silent to non-crosslinked polyether-modified silicone.  It is for this reason that Sasaki et al. is joined.  
Sasaki et al. teach a cosmetic comprising an oily base and an ester compound (abstract).  Cosmetics for lips comprising fluorine-polyether co-modified silicone with liquid esters give excellent pigment-dispersing ability, comfortable feeling when gloss is applied for excellent moisturizing effects [0005].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Arditty et al. and Sasaki et al. teach cosmetic lip formulations comprising esters.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Arditty et al. and Sasaki et al. to include polyether modified silicone with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the 
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



 /JOHANN R RICHTER/          Supervisory Patent Examiner, Art Unit 1617